Citation Nr: 1434753	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-23 857A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the award of improved pension benefits may be adjusted for the Veteran's 2008 medical expenses.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction rests with the VA Regional Office (RO) in Jackson, Mississippi, from which the appeal was certified. 

In a September 2011 written statement, the Veteran requested to testify at a video conference hearing at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in November 2013.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The evidence demonstrates that the Veteran's medical expenses for 2008 totaled $625.40, which exceeded five percent of the maximum annual pension rate for that year.


CONCLUSION OF LAW

The award of improved pension benefits may be adjusted for the Veteran's 2008 medical expenses.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.272(g) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim to adjust the award of improved pension benefits for the Veteran's 2008 medical expenses.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Improved pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability or who is beyond 65 years of age.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate (MAPR) applicable to the veteran's circumstances.  38 U.S.C.A. § 1521.  Medical expenses in excess of five percent of the MAPR which have been paid may be excluded from an individual's income.  38 C.F.R. 
§ 3.272(g)(1)(iii).

In 2008, the MAPR for a veteran with no dependents was $11,830.  See 38 C.F.R. § 3.23; (M21-1, Appendix B (http://benefits.va.gov/PENSION/rates_veteran_pen08.asp).  To be deducted, medical expenses must have exceeded $591.00, or five percent of the MAPR.  38 C.F.R. § 3.272(g)(1)(iii).

The Veteran did not complete a VA Form 21-8416, or medical expense report, for 2008 in support of his appeal.  However, he did submit a December 2009 statement from Delta Community Mental Health Services showing that he paid $560.00 for care in 2008.  In addition, the Veteran submitted a printout of prescriptions paid for at Fred's Pharmacy, which totaled $65.40 for 2008.  The Veteran also submitted a written statement indicating that he had paid $80.00 per month for Elders Fee and between $375.00 and $400.00 per month for rent.  He provided copies of checks dated in August 2010 for the amounts of $80.00 and $375.00, which were not addressed to a recipient.  Upon review, the Board finds the evidence concerning an Elders Fee and monthly rent insufficient for purposes of determining additional medical expenses, particularly in light of the blank VA Form 21-8416.  In addition, the checks are dated in 2010 and do not identify a recipient.  Moreover, the Veteran appears to indicate that these amounts were paid to Delta Community Mental Health Services.  As the December 2009 statement from Delta Community Mental Health Services clearly identifies the amount paid for by the Veteran, the Board finds the amount of $560.00 should be included as a deductible medical expense.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates the Veteran's medical expenses for 2008 totaled $625.40, which exceeds $591.00, or five percent of the MAPR for that year.  See 38 C.F.R. § 3.23; (M21-1, Appendix B;  (http://benefits.va.gov/PENSION/rates_veteran_pen08.asp); 38 C.F.R. § 3.272(g)(1)(iii).  Therefore, the Veteran's medical expenses for 2008 are deductible from his income for purposes of payment of improved pension benefits, and the award of improved pension benefits for 2008 should be adjusted accordingly.
 

ORDER

Entitlement to the adjustment of the award of improved pension benefits for the Veteran's 2008 medical expenses is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


